Case 9:20-cv-80235-DLB Document 243 Entered on FLSD Docket 01/25/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-80235-Civ-Brannon
  SHAWN MARTIN, individually,
  and on Behalf of all others Similarly Situated,

         Plaintiffs,
  vs.
  PARTSBASE, INC d/b/a GOVGISTICS, and
  ROBERT HAMMOND,

         Defendants.
  ____________________________________/
                       ORDER APPROVING SETTLEMENT AGREEMENT
                         AND DISMISSING CASE WITH PREJUDICE

         THIS CAUSE is before the Court upon an Unopposed Motion for Approval of FLSA

  Collective Action Settlement Agreement and Entry of Stipulated Judgment in Favor of Plaintiffs

  [DE 241]. The Court has carefully reviewed the terms of the parties’ final written FLSA Collection

  Action Settlement Agreement and Mutual Release Agreements (“Settlement Agreement”) and is

  otherwise fully advised.

         On February 18, 2020, Plaintiffs alleged that Defendants failed to pay overtime wages as

  required under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219 [DE 1]. On May

  14, 2020, the Court conditionally certified the action. [DE 52]. On October 2, 2020, Plaintiffs filed

  their Fourth Amended Complaint (the “FAC”) [DE 136]. On December 18, 2020, Defendants filed

  their Answer and Affirmative Defenses to Plaintiffs’ FAC and First Amended Counterclaim

  against Plaintiffs. [DE 229]. These filings are the operative complaint and answer in this lawsuit.

  There are 39 Plaintiffs, including the named plaintiff, who are involved in this case.




                                                    1
Case 9:20-cv-80235-DLB Document 243 Entered on FLSD Docket 01/25/2021 Page 2 of 3




         This matter has been heavily litigated and involved a significant amount of discovery. On

  December 14, 2020 the parties attended mediation. According to the parties, the mediation

  continued almost daily until January 7, 2020 when the parties reached a settlement in full. The

  parties thereafter memorialized the terms of their settlement in the Settlement Agreement, which

  has been fully executed by the parties and filed in the record for Court review [DE 241-1].

         When a private action brought under the FLSA is settled, the Court “may enter a stipulated

  judgment after scrutinizing the settlement for fairness.” Lynn’s Food Stores, Inc. v. U.S., 679 F.2d

  1350, 1353, 1355 (11th Cir. 1982). The Court must find that the settlement is a “fair and reasonable

  resolution of a bona fide dispute over FLSA provisions.” Id. at 1355. While FLSA provisions are

  mandatory, the Eleventh Circuit recognizes that there may be bona fide disputes as to FLSA

  coverage and thus, the Court may approve a settlement to “promote the policy of encouraging

  settlement of litigation.” Id. at 1354. Where, as here, a settlement agreement is entered into in an

  adversarial context with both sides represented by counsel throughout the litigation, the settlement

  agreement is “more likely to reflect a reasonable compromise” over disputed issues. Id.

         Following an independent review of the record and after a full review of the represented

  parties’ fully executed Settlement Agreement, the Court finds that the parties’ settlement

  represents a fair and reasonable resolution of the parties’ bona fide disputes in this vigorously

  contested matter. Among other things, the agreement includes but is not limited to a detailed

  breakdown of the settlement payments to be made to Plaintiffs and counsel, mutual general

  releases, and a provision for non-admission of liability. In all, the agreement represents a

  reasonable compromise that avoids the costs and uncertainty of further litigation.

         Accordingly, the Court ORDERS AND ADJUDGES that the Unopposed Motion for

  Approval of FLSA Collective Action Settlement Agreement and Entry of Stipulated Judgment in



                                                   2
Case 9:20-cv-80235-DLB Document 243 Entered on FLSD Docket 01/25/2021 Page 3 of 3




  Favor of Plaintiffs [DE 241] is GRANTED. The parties’ Settlement Agreement is APPROVED.

  The Court retains jurisdiction to enforce the Settlement Agreement’s terms, if necessary. This

  case is DISMISSED WITH PREJUDICE. The Clerk of Court shall CLOSE THIS CASE.

         DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

  Florida, this 25th day of January, 2021.



                                                           DAVE LEE BRANNON
                                                           U.S. MAGISTRATE JUDGE




                                                3
